 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BULMARIO TORRES,                )      NO. CV 19-7689-CAS(E)
                                     )
12                  Petitioner,      )
                                     )
13              v.                   )      JUDGMENT
                                     )
14   S. KERNAN,                      )
                                     )
15                  Respondent.      )
     ________________________________)
16

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: September 10, 2019.

24

25

26                           _________________________________
                                    CHRISTINA A. SNYDER
27                              UNITED STATES DISTRICT JUDGE

28
